Citation Nr: 1432001	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  05-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left eye disability.

2.  Entitlement to service connection for a right eye disorder, to include as secondary to a service-connected left eye disability.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to January 1963, in January
1978 and from January 1991 to June 1991.

This matter comes before the Board on appeal from rating decisions in September 2004 and October 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal was previously remanded by the Board in March 2007 and December 2012, and is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required before the claim may be adjudicated.   Specifically, pursuant to an October 2003 rating decision, the Veteran has been service-connected for a left eye disability with a 30 percent disability rating since January 29, 2003 under 38 C.F.R. § 4.84a, Diagnostic Code 6070 (pre-amended 2003).  He is functionally blind in this eye and this is the maximum rating allowable without actual anatomical loss of the eye.  

The Veteran is currently not service-connected for his right eye.  However, under 38 C.F.R. § 3.383 (pre-amended 2003), VA compensation benefits are also payable for certain combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, so long as the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(1) specifically includes blindness in one eye as a result of a service-connected disability and blindness in the other eye as a result of a nonservice-connected disability.  

The Board notes that 38 C.F.R. § 4.79 was amended in 2007 in order to "ensure that the [rating] schedule uses current medical terminology."  73 Fed. Reg. 66,544 (November 20, 2008).  Also, pursuant to the Dr. James Allen Veteran Vision Equity Act of 2007, 38 C.F.R. § 3.383 was amended in 2009 to more specifically define the term "blindness."  74 Fed. Reg. 11,482 (March 18, 2009).  However, the amended 38 C.F.R. § 4.79 applies only to applications received by VA on or after December 10, 2008.  73 Fed. Reg. 66,544 (November 20, 2008).  The amended 38 C.F.R. § 3.383 applies only to applications received by VA on or after December 26, 2007.  74 Fed. Reg. 11,482 (March 18, 2009).  

Since the issue on appeal was received by VA in September 2004, the amended criteria are not applicable here. 

The evidence reflects that the vision in the Veteran's nonservice-connected right eye is severely limited due to a senile cataract, although it is unclear whether he was blind for VA purposes.  Therefore, 38 C.F.R. § 3.383 may be applicable.  

However, a VA treatment record from April 2014 reflects that he recently underwent cataract surgery in his right eye.  This represents a material change in the Veteran's vision, and raises the issue of whether 38 C.F.R. § 3.383 remains applicable.  Therefore, a new VA examination is necessary.  See, by analogy, Snuffer v. Gober, 10 Vet. App. 400 (1997).

As a final matter, in the prior VA eye examinations of record, the examiners have consistently remarked that the Veteran's subjective symptoms are exaggerated when compared to his objective symptoms.  

The Board notes that it is the Veteran's responsibility to cooperate with VA, which includes cooperating with the VA examination process.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Thus, he is hereby advised that further failure to cooperate with the VA examination process may adversely affect the outcome of his claim.

As the issue of entitlement to service connection for a right eye disorder is potentially tied to the results of the required VA examination, adjudication of this issue is deferred until the requirements of this Remand have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should acquire VA treatment records the VA Medical Center in San Juan, Puerto Rico, for the period since January 2013, as well as from any other VA medical center where he has received treatment. 

If the Veteran has received any additional treatment related to the claims on appeal from a private facility, and the records of such treatment are not currently of record, he should be afforded an adequate period of time to submit them.  

2.  Schedule the Veteran for a new VA examination in order to determine the current nature and severity of both his service-connected left eye disability and his nonservice-connected right eye disorder.  The claims folder should be made available to the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the Veteran's eyes, to include visual acuity, field of vision and muscle function.  The examiner should also consider the Veteran's lay statements regarding his disability, to include how his visual impairment affects his daily activities.  

All findings and comments should be set forth in a legible report.  If DBQs are utilized, the RO should ensure that all appropriate DBQ forms are provided to address the relevant disorders.

The Veteran should be reminded that failure to cooperate with the VA examiner in the course of the examination could adversely impact his claim.  
 
3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and provided opportunity to respond.  

Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



